."Lewis, J.
Where a cow was killed upon a railroad-track at a point beyond a públic crossing, and it appeared from the testimony that the killing was unavoidable after the danger became apparent, the only fact relied on by the plaintiff as evidence of negligence being a failure to observe the statutory rule in approaching the crossing, a verdict for the plaintiff was contrary to the evidence. Air-Line Railway Co. v. Gravitt, 93 Ga. 370 (6).

Judgment reversed.


All concurring, except Cobb, J., absent.

Shumate & Maddox, for plaintiff in error.
Starr & Erwin, contra.